FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 23, 2020

                                      No. 04-20-00355-CV

Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                 Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                     Appellants

                                                v.

                                 CITY OF SEGUIN, TEXAS,
                                         Appellee

                From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1304-CV-B
                           Honorable Gary L. Steel, Judge Presiding


                                         ORDER
       After we granted Appellants’ first motion for extension of time to file their brief, we set
Appellants’ brief due on October 26, 2020. Before the once-extended due date, Appellants filed
an unopposed second motion for a thirty-day extension of time to file the brief until November
25, 2020.
       Appellants’ motion is GRANTED. Appellants’ brief is due on November 25, 2020. See
TEX. R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court